559 So.2d 106 (1990)
Joseph Guy BAIN, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2404.
District Court of Appeal of Florida, Fourth District.
April 4, 1990.
Rehearing Denied May 2, 1990.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol Cobourn Asbury, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the conviction and sentence except for imposition of costs. We reverse that portion of the sentence and remand so that the trial court may either strike the costs or conduct the required hearing to impose such costs. Mays v. State, 519 So.2d 618 (Fla. 1988); Jenkins v. State, 444 So.2d 947 (Fla. 1984).
We also note that it is unclear from the sentencing order whether the investigative costs were imposed pursuant to section 939.01, Florida Statutes (1987), or as restitution pursuant to section 775.089(b), Florida Statutes (1987). Because we find that a police agency is not a "victim" within section 775.089(b), the investigative costs should be imposed pursuant to section 939.01, if the trial court decides to order such costs.
GLICKSTEIN, DELL and GARRETT, JJ., concur.